                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION


Niurka Marcelo Donaldson,                     )
                                              )
                       Plaintiff,             )               C/A No. 5:17-cv-00136-TMC
                                              )
       v.                                     )                      ORDER
                                              )
NANCY A. BERRYHILL,                           )
Acting Commissioner                           )
Of Social Security,                           )
                                              )
                       Defendant.             )


       This matter is before the court on Plaintiff’s motion for attorney’s fees pursuant to the

Social Security Act, 42 U.S.C. § 406(b). (ECF No. 40). Plaintiff seeks an award of attorney’s

fees in the amount of $10,770.24, which represents 25% of the back benefits awarded to Plaintiff.

Id. The Commissioner has filed a response informing the court that she does not object to

Plaintiff’s motion for fees. (ECF No. 28).

       Pursuant to Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002), in reviewing a request for

attorney’s fees under § 406(b), a court must look first to the contingent fee agreement and assess

its reasonableness. A reduction in the contingent fee may be appropriate when (1) the fee is out

of line with the character of the representation and the results achieved; (2) counsel’s delay caused

past-due benefits to accumulate during the pendency of the case in court, or (3) past-due benefits

are large in comparison to the amount of time counsel spent on the case. Id.
        Based upon a review of the petition and these factors, the court finds that an award of

$10,523.24 is reasonable. Pursuant to a contingency fee agreement, Plaintiff agreed to pay counsel

twenty-five percent (25%) of any past-due benefits. (ECF No. 40-2). Plaintiff was awarded back

benefits of $43,080.96, and 25% of the award was withheld for attorney’s fees, or $10,770.24.

(ECF Nos. 40-1 at 1; 40-3 at 2). In compliance with 42 U.S.C. § 406(b)(1)(A), counsel’s requested

fee does not exceed twenty-five percent (25%) of these past-due benefits. Furthermore, the

requested attorney’s fee is reasonable given the hours counsel expended working on this matter at

the court level. Wrenn v. Astrue, 525 F.3d 931, 937 (10th Cir. 2008) (noting that under § 406(b)

the court makes fee awards only for work done before the court). Additionally, Plaintiff’s counsel

achieved a successful result without any unreasonable delay. In light of counsel’s specialized skill

in social security disability cases, the attorney’s fee award does not amount to a windfall. Cf.

Brown v. Barnhart, 270 F.Supp.2d 769, 772-73 (W.D.Va. 2003).

        Therefore, based on the foregoing, Plaintiff’s motion for attorney’s fees (ECF No. 40) is

GRANTED, and Plaintiff is awarded a total of $10,770.24 in attorney’s fees. 1

        IT IS SO ORDERED.

                                                              s/Timothy M. Cain

                                                              United States District Judge

Anderson, South Carolina       April 25, 2019




1“Fee  awards may be made under both [EAJA and § 406(b) ], but the claimant's attorney must
refund to the claimant the amount of the smaller fee [,] . . . up to the point the claimant receives
100 percent of the past-due benefits.” Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002) (internal
quotation marks and citation omitted). Plaintiff has previously been awarded $4,281.88 in
attorney’s fees under the EAJA in this action (ECF No. 39). Accordingly, Plaintiff’s counsel is
to refund to the Plaintiff the previously ordered EAJA fees ($4,281.88) immediately after he
receives the payment of the § 406(b) fees.

                                                  2
